DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 16 is objected to because of the following informalities:  “...measure vector components of the local air velocity relative to the flying machine in at least two dimensions comprises...” should be changed to --...measure the vector components of the local air velocity relative to the flying machine in the at least two dimensions comprises...--.  Appropriate correction is required.
Claim 18 is objected to because of the following informalities:  “...measure vector components of the local air velocity relative to the flying machine in at least two dimensions comprises...” should be changed to --...measure the vector components of the local air velocity relative to the flying machine in the at least two dimensions comprises...--.  Appropriate correction is required.
Claim 18 is objected to because of the following informalities:  “...calculating two vector components of the local air velocity relative to the flying machine in two respective dimensions that define a plane that is parallel to the ground...” should be changed to --... calculating the two vector components of the local air velocity relative to the flying machine in the two respective dimensions that define a plane that is parallel to the ground...--.  Appropriate correction is required.
Claim 20 is objected to because of the following informalities:  “...measure vector components of the local air velocity relative to the flying machine in at least two dimensions ...--.  Appropriate correction is required.
Claim 20 is objected to because of the following informalities:  “...calculating two vector components of the local air velocity relative to the flying machine in two respective dimensions that define a plane that is parallel to the ground...” should be changed to --... calculating the two vector components of the local air velocity relative to the flying machine in the two respective dimensions that define a plane that is parallel to the ground...--.  Appropriate correction is required.
Claim 26 is objected to because of the following informalities:  “wherein operating one or more nanowires on the flying machine comprises” should be change -- wherein operating the one or more nanowires on the flying machine comprises --.  Appropriate correction is required.
Claim 28 is objected to because of the following informalities:  “wherein operating one or more nanowires on the flying machine to measure the local air velocity relative to the flying machine comprises” should be change -- wherein operating the one or more nanowires on the flying machine to measure the local air velocity relative to the flying machine comprises--.  Appropriate correction is required.
Claim 30 is objected to because of the following informalities:  “wherein operating one or more nanowires on the flying machine to measure vector components of the local air velocity relative to the flying machine in at least two dimensions comprises” should be change -- wherein operating the one or more nanowires on the flying machine to measure the vector components of the local air velocity relative to the flying machine in the at least two dimensions comprises --.  Appropriate correction is required.
Claim 32 is objected to because of the following informalities:  “wherein operating one or more nanowires on the flying machine to measure vector components of the local air velocity relative to the flying machine in at least two dimensions comprises” should be change -- wherein operating the one or more nanowires on the flying machine to measure the vector components of the local air velocity relative to the flying machine in the at least two dimensions comprises --.  Appropriate correction is required.
Claim 34 is objected to because of the following informalities:  “control circuitry configured to operate the plurality of nanowires to measure vector components of the true airspeed vector of the flying machine when the machine is in flight” should be changed to -- control circuitry configured to operate the plurality of nanowires to measure the vector components of the true airspeed vector of the flying machine when the machine is in flight--.  Appropriate correction is required.
Claim 37 is objected to because of the following informalities:  “wherein each of the nanowires is configured to measure a value of local air velocity relative to the flying machine” should be changed to --wherein each of the nanowires is configured to measure a value of the local air velocity relative to the flying machine--.  Appropriate correction is required.
Claim 39 is objected to because of the following informalities:  “the control circuitry is configured to operate two of the nanowires to measure vector components of the true airspeed vector in two dimensions” should be changed to -- the control circuitry is configured to operate two of the nanowires to measure the vector components of the true airspeed vector in the two dimensions--.  Appropriate correction is required.
Claim 39 is objected to because of the following informalities:  “calculate vector components of the true airspeed vector of the flying machine in two respective dimensions that --.  Appropriate correction is required.
Claim 41 is objected to because of the following informalities:  “the control circuitry is configured to operate two of the nanowires to measure vector components of the true airspeed vector in two dimensions” should be changed to -- the control circuitry is configured to operate two of the nanowires to measure the vector components of the true airspeed vector in the two dimensions--.  Appropriate correction is required.
Claim 41 is objected to because of the following informalities:  “calculate vector components of the true airspeed vector of the flying machine in two respective dimensions that define a plane that is parallel to the ground” should be changed to -- calculate the vector components of the true airspeed vector of the flying machine in the two respective dimensions that define a plane that is parallel to the ground--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-14, 16-18, 20, 22, 30, 32, 39, & 41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the location".  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the location".  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the ground".  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the ground".  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitation "the location".  There is insufficient antecedent basis for this limitation in the claim.
Claim 30 recites the limitation "the ground".  There is insufficient antecedent basis for this limitation in the claim.
Claim 32 recites the limitation "the ground".  There is insufficient antecedent basis for this limitation in the claim.
Claim 39 recites the limitation "the ground".  There is insufficient antecedent basis for this limitation in the claim.
Claim 41 recites the limitation "the ground".  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12-14, 16-17, 22, 34, & 36-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0267560A1 (“Zhu”) in view of Nanoscale sensing devices for turbulence measurements (“Arwatz”) (published online: June 20 2015).
As per claim 12 Zhu discloses
A method for stabilizing a flying machine while the machine is in flight, the method comprising:
using at least one sensor on the flying machine, measuring a local air velocity relative to the flying machine at the location of the sensor and a computer processor (see at least Zhu, para. [0122]: The adaptation laws are designed based on V0 sen=Vsen-Vsen, where the onboard ground speed sensor and airspeed sensor will be required to estimate the wind velocity. Then the time-varying bandwidth adaptation laws can be described on each wind case as in Table 4.), 
(see at least Zhu, para. [0195]: The computer 100 may be coupled to one or more devices, sensors, actuators, controllers, etc. through an input/output interface 114 (I/O I/F). The processor 102 may also receive data from a user through a user interface 116 (including, for example, a keyboard, mouse, a microphone, and/or other user interface) and/or output data to the user or device through an output device 118 (including, for example, a display, speakers, a printer, and/or another output device).);
(a) each of the sensors being configured to measure a value of local air velocity relative to the flying machine (see at least Zhu, para. [0122]: The adaptation laws are designed based on V0 sen=Vsen-Vsen, where the onboard ground speed sensor and airspeed sensor will be required to estimate the wind velocity. Then the time-varying bandwidth adaptation laws can be described on each wind case as in Table 4.), and
(b) transmit the data indicative of the local air velocity relative to the flying machine to a flight control system of the flying machine (see at least Zhu, para. [0195]: The computer 100 may be coupled to one or more devices, sensors, actuators, controllers, etc. through an input/output interface 114 (I/O I/F). The processor 102 may also receive data from a user through a user interface 116 (including, for example, a keyboard, mouse, a microphone, and/or other user interface) and/or output data to the user or device through an output device 118 (including, for example, a display, speakers, a printer, and/or another output device).); and
using the flight control system, stabilizing the flying machine using the transmitted data (see at least Zhu, para. [0167]: The nominal flight control mode is designed to execute the mission trajectory-tracking task. The LOC prevention control mode is designed by a bandwidth adaptation augmentation to the nominal flight control mode to trade off tracking performance with increased stability margin and robustness in the presence of LOC-prone flight conditions. In other words, tracking performance is sacrificed in order to increase the capability of tolerance for severe wind and other abnormalities in real time.).
Zhu does not explicitly disclose
the sensor comprising a plurality of nanowires,
(a) each of the nanowires being configured to measure a value of air velocity;
(b) the nanowires being positioned such that the sensor is configured to measure vector components of the local air velocity in at least two dimensions; 
(a) receive from the nanowires real-time data indicative of the local air velocity relative to the flying machine.
Arwatz teaches
the sensor comprising a plurality of nanowires (see at least Arwatz, page. 2: The necessity for smaller measurement probes motivated the design and fabrication of accurate nanoscalesized probes specifically designed for turbulence measurements.),
(a) each of the nanowires being configured to measure a value of air velocity (see at least Arwatz, page. 4: For example, when studying wall-bounded flows, the wall-normal component of the fluctuating velocity, v, is of great significance and an important component in the governing equations. To measure the streamwise and wall-normal components, crossed hot-wire (or cross-wire) probes are commonly used. Cross-wires consist of two hot wires arranged in an “X” configuration. When placed in flow, each wire will register a combination of signals from both _u and _v, the instantaneous velocities. Properly calibrated, each flow velocity component can be identified and reconstructed to obtain the magnitude and the direction of the instantaneous velocity in the plane of the wires. Furthermore, the cross-wire configuration allows one to obtain the covariance between the two velocity components, which is the Reynolds shear stress uv.);
(b) the nanowires being positioned such that the sensor is configured to measure vector components of the local air velocity in at least two dimensions (see at least Arwatz, page. 4: For example, when studying wall-bounded flows, the wall-normal component of the fluctuating velocity, v, is of great significance and an important component in the governing equations. To measure the streamwise and wall-normal components, crossed hot-wire (or cross-wire) probes are commonly used. Cross-wires consist of two hot wires arranged in an “X” configuration. When placed in flow, each wire will register a combination of signals from both _u and _v, the instantaneous velocities. Properly calibrated, each flow velocity component can be identified and reconstructed to obtain the magnitude and the direction of the instantaneous velocity in the plane of the wires. Furthermore, the cross-wire configuration allows one to obtain the covariance between the two velocity components, which is the Reynolds shear stress uv.); 
 (a) receive from the nanowires real-time data indicative of the air velocity (see at least Arwatz, page. 4: For example, when studying wall-bounded flows, the wall-normal component of the fluctuating velocity, v, is of great significance and an important component in the governing equations. To measure the streamwise and wall-normal components, crossed hot-wire (or cross-wire) probes are commonly used. Cross-wires consist of two hot wires arranged in an “X” configuration. When placed in flow, each wire will register a combination of signals from both _u and _v, the instantaneous velocities.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhu to incorporate the teaching of the sensor comprising a plurality of nanowires and each of the nanowires being configured to measure a 

As per claim 13 Zhu discloses
wherein: 
using the computer processor comprises sensors indicative of the local air velocity relative to the flying machine, the local air velocity being indicative of a gust of wind (see at least Zhu, para. [0113]: Other improvements may be made to the TLC 6DOF flight controller. For example, since the weather factor plays a significant role in aircraft motion and aerodynamics, the wind effect needs to be considered. In order to describe the atmosphere properties and the airflow (wind) movement relative to the inertial frame, para. [0122]: The adaptation laws are designed based on V0 sen=Vsen-Vsen, where the onboard ground speed sensor and airspeed sensor will be required to estimate the wind velocity. Then the time-varying bandwidth adaptation laws can be described on each wind case as in Table 4.); and 
using the flight control system comprises stabilizing the flying machine against the gust of wind using the transmitted data (see at least Zhu, para. [0113]: Other improvements may be made to the TLC 6DOF flight controller. For example, since the weather factor plays a significant role in aircraft motion and aerodynamics, the wind effect needs to be considered. In order to describe the atmosphere properties and the airflow (wind) movement relative to the inertial frame, para. [0122]: The adaptation laws are designed based on V0 sen=Vsen-Vsen, where the onboard ground speed sensor and airspeed sensor will be required to estimate the wind velocity. Then the time-varying bandwidth adaptation laws can be described on each wind case as in Table 4.).
Zhu does not explicitly disclose
receiving from the nanowires real-time data.
Arwatz teaches
receiving from the nanowires real-time data (see at least Arwatz, page. 4: For example, when studying wall-bounded flows, the wall-normal component of the fluctuating velocity, v, is of great significance and an important component in the governing equations. To measure the streamwise and wall-normal components, crossed hot-wire (or cross-wire) probes are commonly used. Cross-wires consist of two hot wires arranged in an “X” configuration. When placed in flow, each wire will register a combination of signals from both _u and _v, the instantaneous velocities.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhu to incorporate the teaching of receiving from the nanowires real-time data of in order for compact packaging of multiple sensing elements and allows construction of sensors that can measure different quantities simultaneously and effectively in the same location (see at least Arwatz, page. 11).

As per claim 14 Zhu discloses
wherein measuring the local air velocity relative to the flying machine at the location of the sensor comprises operating the sensor to measure the local air velocity relative to the flying (see at least Zhu, para. [0122]: The adaptation laws are designed based on V0 sen=Vsen-Vsen, where the onboard ground speed sensor and airspeed sensor will be required to estimate the wind velocity. Then the time-varying bandwidth adaptation laws can be described on each wind case as in Table 4.).
Zhu does not explicitly disclose
wherein measuring the local air velocity at the location of the sensor comprises to measure the local air velocity at a measurement frequency of 50 Hz-500 kHz.
Arwatz teaches
wherein measuring the local air velocity at the location of the sensor comprises to measure the local air velocity at a measurement frequency of 50 Hz-500 kHz (see at least Arwatz, 3 CTA circuitry development for probe operation-page. 11: Figure 15 displays a typical square-wave response of an NSTAP and q-NSTAP. Note here that for the NSTAP the DC component of the square wave is removed with a high-pass filter, and for the q-NSTAP, it is not (due to the anemometer going through some modifications during testing). As the bridge experiences a step in the voltage, the wire quickly adapts to the new configuration. The resulting frequency responses of the wires are 100 and 450 kHz for the NSTAP and q-NSTAP, respectively. These numbers are by no means universal, as it depends on the wire size, temperature, and flow conditions. However, they do indicate that the PUCTA circuit is capable of stabilizing the wire operation at extremely high frequencies.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhu to incorporate the teaching of wherein measuring the local air velocity at the location of the sensor comprises to measure the local air velocity at a measurement frequency of 50 Hz-500 kHz of in order for compact packaging of 

As per claim 16 Zhu discloses
wherein the sensor is configured to measure vector components of the local air velocity relative to the flying machine in at least two dimensions (see at least Zhu, para. [0114]: The three-dimensional local wind inertial velocity V0 =[u0 V0 w0 ], the vehicle velocity V=[u v w]r and the relative air velocity V,=[u, v, w,] can be expressed in the body frame as This wind vectors relationship is called the wind triangle as depicted in FIGS. 2A-2B.).
Zhu does not explicitly disclose
wherein the nanowires being positioned such that the sensor is configured to measure vector components of the local air velocity in at least two dimensions comprises the nanowires being positioned such that an angle between at least one nanowire and at least one other nanowire is 30-90 degrees.
Arwatz teaches
wherein the nanowires being positioned such that the sensor is configured to measure vector components of the local air velocity relative to the flying machine in at least two dimensions comprises the nanowires being positioned such that an angle between at least one nanowire and at least one other nanowire is 30-90 degrees (see at least Arwatz, page. 4: For example, when studying wall-bounded flows, the wall-normal component of the fluctuating velocity, v, is of great significance and an important component in the governing equations. To measure the streamwise and wall-normal components, crossed hot-wire (or cross-wire) probes are commonly used. Cross-wires consist of two hot wires arranged in an “X” configuration. When placed in flow, each wire will register a combination of signals from both _u and _v, the instantaneous velocities. Properly calibrated, each flow velocity component can be identified and reconstructed to obtain the magnitude and the direction of the instantaneous velocity in the plane of the wires. Furthermore, the cross-wire configuration allows one to obtain the covariance between the two velocity components, which is the Reynolds shear stress uv. Based on the newly designed NSTAP with a single inclined sensing element (Vallikivi et al. 2012), a MEMS cross-wire has been fabricated. The x-NSTAP is composed of two modified NSTAP probes with an inclined sensing wire of 60 μm × 2 μm × 100 nm at 45° angle, shown in Fig. 4a, b. The two probes form a cross with two sensing wires perpendicular to each other.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhu to incorporate the teaching of wherein the nanowires being positioned such that the sensor is configured to measure vector components of the local air velocity in at least two dimensions comprises the nanowires being positioned such that an angle between at least one nanowire and at least one other nanowire is 30-90 degrees of in order for compact packaging of multiple sensing elements and allows construction of sensors that can measure different quantities simultaneously and effectively in the same location (see at least Arwatz, page. 11).

As per claim 17 Zhu does not explicitly disclose
wherein the nanowires being positioned comprises the nanowires being positioned such that at least one nanowire and at least one other nanowire are perpendicular to each other.
Arwatz teaches
(see at least Arwatz, page. 4: For example, when studying wall-bounded flows, the wall-normal component of the fluctuating velocity, v, is of great significance and an important component in the governing equations. To measure the streamwise and wall-normal components, crossed hot-wire (or cross-wire) probes are commonly used. Cross-wires consist of two hot wires arranged in an “X” configuration. When placed in flow, each wire will register a combination of signals from both _u and _v, the instantaneous velocities. Properly calibrated, each flow velocity component can be identified and reconstructed to obtain the magnitude and the direction of the instantaneous velocity in the plane of the wires. Furthermore, the cross-wire configuration allows one to obtain the covariance between the two velocity components, which is the Reynolds shear stress uv. Based on the newly designed NSTAP with a single inclined sensing element (Vallikivi et al. 2012), a MEMS cross-wire has been fabricated. The x-NSTAP is composed of two modified NSTAP probes with an inclined sensing wire of 60 μm × 2 μm × 100 nm at 45° angle, shown in Fig. 4a, b. The two probes form a cross with two sensing wires perpendicular to each other.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhu to incorporate the teaching of wherein the nanowires being positioned comprises the nanowires being positioned such that at least one nanowire and at least one other nanowire are perpendicular to each other of in order for compact packaging of multiple sensing elements and allows construction of sensors that can measure different quantities simultaneously and effectively in the same location (see at least Arwatz, page. 11).

As per claim 22 Zhu discloses
wherein:
(a) using at least one sensor comprises using a plurality of sensors to measure a respective local air velocity relative to the flying machine at the location of each sensor comprising a computer processor  (see at least Zhu, para. [0122]: The adaptation laws are designed based on V0 sen=Vsen-Vsen, where the onboard ground speed sensor and airspeed sensor will be required to estimate the wind velocity. Then the time-varying bandwidth adaptation laws can be described on each wind case as in Table 4.), 
using the computer processor comprises using each of the computer processors to (i) receive from the plurality of sensors respective data indicative of the local air velocity relative to the flying machine at the location of each sensor  (see at least Zhu, para. [0195]: The computer 100 may be coupled to one or more devices, sensors, actuators, controllers, etc. through an input/output interface 114 (I/O I/F). The processor 102 may also receive data from a user through a user interface 116 (including, for example, a keyboard, mouse, a microphone, and/or other user interface) and/or output data to the user or device through an output device 118 (including, for example, a display, speakers, a printer, and/or another output device).), and 
(ii) transmit the data indicative of the local air velocity relative to the flying machine at the location of each sensor to the flight control system  (see at least Zhu, para. [0195]: The computer 100 may be coupled to one or more devices, sensors, actuators, controllers, etc. through an input/output interface 114 (I/O I/F). The processor 102 may also receive data from a user through a user interface 116 (including, for example, a keyboard, mouse, a microphone, and/or other user interface) and/or output data to the user or device through an output device 118 (including, for example, a display, speakers, a printer, and/or another output device).).
Zhu does not explicitly disclose
a plurality of nanowires, and
(i) receive from the plurality of sensors respective real-time data indicative of the local air velocity at the location of each sensor.
Arwatz teaches
each sensor comprising a plurality of nanowires (see at least Arwatz, page. 2: The necessity for smaller measurement probes motivated the design and fabrication of accurate nanoscalesized probes specifically designed for turbulence measurements.), and
(i) receive from the plurality of sensors respective real-time data indicative of the air velocity at the location of each sensor (see at least Arwatz, page. 4: For example, when studying wall-bounded flows, the wall-normal component of the fluctuating velocity, v, is of great significance and an important component in the governing equations. To measure the streamwise and wall-normal components, crossed hot-wire (or cross-wire) probes are commonly used. Cross-wires consist of two hot wires arranged in an “X” configuration. When placed in flow, each wire will register a combination of signals from both _u and _v, the instantaneous velocities.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhu to incorporate the teaching of each sensor comprising a plurality of nanowires and, and (i) receive from the plurality of sensors respective real-time data indicative of the local air velocity at the location of each sensor of in order for compact packaging of multiple sensing elements and allows construction of sensors that can 

As per claim 34 Zhu discloses
Apparatus for measuring a true airspeed vector of a flying machine, the apparatus comprising:
a flying machine;
at least one sensor coupled to the flying machine configured to measure vector components of the true airspeed vector of the flying machine in at least two dimensions (see at least Zhu, para. [0122]: The adaptation laws are designed based on V0 sen=Vsen-Vsen, where the onboard ground speed sensor and airspeed sensor will be required to estimate the wind velocity. Then the time-varying bandwidth adaptation laws can be described on each wind case as in Table 4.), the sensor comprising:
measure vector components of the true airspeed vector of the flying machine when the machine is in flight (see at least Zhu, para. [0122]: The adaptation laws are designed based on V0 sen=Vsen-Vsen, where the onboard ground speed sensor and airspeed sensor will be required to estimate the wind velocity. Then the time-varying bandwidth adaptation laws can be described on each wind case as in Table 4.).
Zhu does not explicitly disclose
a plurality of nanowires,
(a) each of the nanowires being configured to measure a value of local air velocity relative to the flying machine, and

control circuitry configured to operate the plurality of nanowires to measure vector components of the true airspeed vector.
Zhu does not explicitly disclose
a plurality of nanowires (see at least Arwatz, page. 4: For example, when studying wall-bounded flows, the wall-normal component of the fluctuating velocity, v, is of great significance and an important component in the governing equations. To measure the streamwise and wall-normal components, crossed hot-wire (or cross-wire) probes are commonly used. Cross-wires consist of two hot wires arranged in an “X” configuration. When placed in flow, each wire will register a combination of signals from both _u and _v, the instantaneous velocities. Properly calibrated, each flow velocity component can be identified and reconstructed to obtain the magnitude and the direction of the instantaneous velocity in the plane of the wires. Furthermore, the cross-wire configuration allows one to obtain the covariance between the two velocity components, which is the Reynolds shear stress uv.),
(a) each of the nanowires being configured to measure a value of local air velocity relative to the flying machine (see at least Arwatz, page. 4: For example, when studying wall-bounded flows, the wall-normal component of the fluctuating velocity, v, is of great significance and an important component in the governing equations. To measure the streamwise and wall-normal components, crossed hot-wire (or cross-wire) probes are commonly used. Cross-wires consist of two hot wires arranged in an “X” configuration. When placed in flow, each wire will register a combination of signals from both _u and _v, the instantaneous velocities. Properly calibrated, each flow velocity component can be identified and reconstructed to obtain the magnitude and the direction of the instantaneous velocity in the plane of the wires. Furthermore, the cross-wire configuration allows one to obtain the covariance between the two velocity components, which is the Reynolds shear stress uv.), and
(b) the nanowires being positioned such that an angle between at least one nanowire and at least one other nanowire is 30-90 degrees (see at least Arwatz, page. 4: For example, when studying wall-bounded flows, the wall-normal component of the fluctuating velocity, v, is of great significance and an important component in the governing equations. To measure the streamwise and wall-normal components, crossed hot-wire (or cross-wire) probes are commonly used. Cross-wires consist of two hot wires arranged in an “X” configuration. When placed in flow, each wire will register a combination of signals from both _u and _v, the instantaneous velocities. Properly calibrated, each flow velocity component can be identified and reconstructed to obtain the magnitude and the direction of the instantaneous velocity in the plane of the wires. Furthermore, the cross-wire configuration allows one to obtain the covariance between the two velocity components, which is the Reynolds shear stress uv.); and
control circuitry configured to operate the plurality of nanowires to measure vector components of the true airspeed vector (see at least Arwatz, page. 4: For example, when studying wall-bounded flows, the wall-normal component of the fluctuating velocity, v, is of great significance and an important component in the governing equations. To measure the streamwise and wall-normal components, crossed hot-wire (or cross-wire) probes are commonly used. Cross-wires consist of two hot wires arranged in an “X” configuration. When placed in flow, each wire will register a combination of signals from both _u and _v, the instantaneous velocities. Properly calibrated, each flow velocity component can be identified and reconstructed to obtain the magnitude and the direction of the instantaneous velocity in the plane of the wires. Furthermore, the cross-wire configuration allows one to obtain the covariance between the two velocity components, which is the Reynolds shear stress uv.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhu to incorporate the teaching of the a plurality of nanowires (a) each of the nanowires being configured to measure a value of local air velocity relative to the flying machine, and (b) the nanowires being positioned such that an angle between at least one nanowire and at least one other nanowire is 30-90 degrees; and control circuitry configured to operate the plurality of nanowires to measure vector components of the true airspeed vector of in order for compact packaging of multiple sensing elements and allows construction of sensors that can measure different quantities simultaneously and effectively in the same location (see at least Arwatz, page. 11).

As per claim 36 Zhu does not explicitly disclose
wherein the nanowires are positioned such that at least one nanowire and at least one other nanowire are perpendicular to each other.
Arwatz teaches
wherein the nanowires are positioned such that at least one nanowire and at least one other nanowire are perpendicular to each other (see at least Arwatz, page. 4: For example, when studying wall-bounded flows, the wall-normal component of the fluctuating velocity, v, is of great significance and an important component in the governing equations. To measure the streamwise and wall-normal components, crossed hot-wire (or cross-wire) probes are commonly used. Cross-wires consist of two hot wires arranged in an “X” configuration. When placed in flow, each wire will register a combination of signals from both _u and _v, the instantaneous velocities. Properly calibrated, each flow velocity component can be identified and reconstructed to obtain the magnitude and the direction of the instantaneous velocity in the plane of the wires. Furthermore, the cross-wire configuration allows one to obtain the covariance between the two velocity components, which is the Reynolds shear stress uv. Based on the newly designed NSTAP with a single inclined sensing element (Vallikivi et al. 2012), a MEMS cross-wire has been fabricated. The x-NSTAP is composed of two modified NSTAP probes with an inclined sensing wire of 60 μm × 2 μm × 100 nm at 45° angle, shown in Fig. 4a, b. The two probes form a cross with two sensing wires perpendicular to each other.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhu to incorporate the teaching of wherein the nanowires are positioned such that at least one nanowire and at least one other nanowire are perpendicular to each other of in order for compact packaging of multiple sensing elements and allows construction of sensors that can measure different quantities simultaneously and effectively in the same location (see at least Arwatz, page. 11).

As per claim 37 Zhu discloses
wherein each of the sensors is configured to measure a value of local air velocity relative to the flying machine (see at least Zhu, para. [0122]: The adaptation laws are designed based on V0 sen=Vsen-Vsen, where the onboard ground speed sensor and airspeed sensor will be required to estimate the wind velocity. Then the time-varying bandwidth adaptation laws can be described on each wind case as in Table 4.).
Zhu does not explicitly disclose

Arwatz teaches
wherein each of the nanowires is configured to measure a value of local air velocity at a measurement frequency of 50 Hz-500 kHz (see at least Arwatz, 3 CTA circuitry development for probe operation-page. 11: Figure 15 displays a typical square-wave response of an NSTAP and q-NSTAP. Note here that for the NSTAP the DC component of the square wave is removed with a high-pass filter, and for the q-NSTAP, it is not (due to the anemometer going through some modifications during testing). As the bridge experiences a step in the voltage, the wire quickly adapts to the new configuration. The resulting frequency responses of the wires are 100 and 450 kHz for the NSTAP and q-NSTAP, respectively. These numbers are by no means universal, as it depends on the wire size, temperature, and flow conditions. However, they do indicate that the PUCTA circuit is capable of stabilizing the wire operation at extremely high frequencies.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhu to incorporate the teaching of wherein each of the nanowires is configured to measure a value of local air velocity at a measurement frequency of 50 Hz-500 kHz of in order for compact packaging of multiple sensing elements and allows construction of sensors that can measure different quantities simultaneously and effectively in the same location (see at least Arwatz, page. 11).

Claims 18, 35, & 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu, in view of Arwatz, further in view of US 6821090B1 (“Hassan”)
As per claim 18 Zhu discloses
(a) the sensor is configured to measure vector components of the local air velocity relative to the flying machine in at least two dimensions such that the sensor is configured to measure vector components of the local air velocity relative to the flying machine in two dimensions (see at least Zhu, para. [0114]: The three-dimensional local wind inertial velocity V0 =[u0 V0 w0 ], the vehicle velocity V=[u v w]r and the relative air velocity V,=[u, v, w,] can be expressed in the body frame as This wind vectors relationship is called the wind triangle as depicted in FIGS. 2A-2B.), and
(b) the method further comprises:
(i) calculating two vector components of the local air velocity relative to the flying machine in two respective dimensions that define a plane that is parallel to the ground (see at least Zhu, para. [0105-0106]: body-fixed frame of reference F B is defined with the x-axis pointing forward along and parallel to the fuselage of the aircraft, and the y -axis at 90° along the right (starboard) wing such that the x-z plane is the plane of symmetry of the aircraft. The z-axis points downward to form a right-handed triad. It is assumed that the thrust vector T runs along the x-axis and through the center-of-gravity ( cg). A proportional thrust law given by T com =0, T max is used for simplicity of exposition, where [0,1] denotes the engine throttle setting and is used as a control effector by the guidance control allocation. [0106] The wind frame of reference F w is defined with the x-axis along the total velocity vector V, and the y-axis at 90° along the right (starboard) side of the aircraft aligned with the body frame y-axis. The z-axis remains at all times in the aircraft plane of symmetry, and completes a right-handed coordinate system. para. [0114]: The three-dimensional local wind inertial velocity V0 =[u0 V0 w0 ], the vehicle velocity V=[u v w]r and the relative air velocity V,=[u, v, w,] can be expressed in the body frame as This wind vectors relationship is called the wind triangle as depicted in FIGS. 2A-2B.); and
(ii) measuring a component of the local air velocity relative to the flying machine in a third dimension that is perpendicular to the plane that is parallel to the ground (see at least Zhu, para. [0105-0106]: body-fixed frame of reference F B is defined with the x-axis pointing forward along and parallel to the fuselage of the aircraft, and the y -axis at 90° along the right (starboard) wing such that the x-z plane is the plane of symmetry of the aircraft. The z-axis points downward to form a right-handed triad. It is assumed that the thrust vector T runs along the x-axis and through the center-of-gravity ( cg). A proportional thrust law given by T com =0, T max is used for simplicity of exposition, where [0,1] denotes the engine throttle setting and is used as a control effector by the guidance control allocation. [0106] The wind frame of reference F w is defined with the x-axis along the total velocity vector V, and the y-axis at 90° along the right (starboard) side of the aircraft aligned with the body frame y-axis. The z-axis remains at all times in the aircraft plane of symmetry, and completes a right-handed coordinate system. & para. [0114]: The three-dimensional local wind inertial velocity V0 =[u0 V0 w0 ], the vehicle velocity V=[u v w]r and the relative air velocity V,=[u, v, w,] can be expressed in the body frame as This wind vectors relationship is called the wind triangle as depicted in FIGS. 2A-2B.).
Zhu does not explicitly disclose
(a) the nanowires being positioned such that the sensor is configured to measure vector components of the local air velocity in at least two dimensions comprises the nanowires being positioned such that the sensor is configured to measure vector components of the local air velocity, and

(i) calculating two vector components of the local air velocity relative to the flying machine in two respective dimensions that define a plane that is parallel to the ground; and
(ii) measuring a component of the local air velocity relative to the flying machine in a third dimension that is perpendicular to the plane that is parallel to the ground, by measuring a change in local barometric pressure at a sampling rate of 10-2000 Hz using a pressure sensor on the flying machine.
Arwatz teaches
(a) the nanowires being positioned such that the sensor is configured to measure vector components of the local air velocity in at least two dimensions comprises the nanowires being positioned such that the sensor is configured to measure vector components of the air velocity in two dimensions (see at least Arwatz, page. 4: For example, when studying wall-bounded flows, the wall-normal component of the fluctuating velocity, v, is of great significance and an important component in the governing equations. To measure the streamwise and wall-normal components, crossed hot-wire (or cross-wire) probes are commonly used. Cross-wires consist of two hot wires arranged in an “X” configuration. When placed in flow, each wire will register a combination of signals from both _u and _v, the instantaneous velocities. Properly calibrated, each flow velocity component can be identified and reconstructed to obtain the magnitude and the direction of the instantaneous velocity in the plane of the wires. Furthermore, the cross-wire configuration allows one to obtain the covariance between the two velocity components, which is the Reynolds shear stress uv.), and
(b) the method further comprises:
(see at least Arwatz, page. 4: For example, when studying wall-bounded flows, the wall-normal component of the fluctuating velocity, v, is of great significance and an important component in the governing equations. To measure the streamwise and wall-normal components, crossed hot-wire (or cross-wire) probes are commonly used. Cross-wires consist of two hot wires arranged in an “X” configuration. When placed in flow, each wire will register a combination of signals from both _u and _v, the instantaneous velocities. Properly calibrated, each flow velocity component can be identified and reconstructed to obtain the magnitude and the direction of the instantaneous velocity in the plane of the wires. Furthermore, the cross-wire configuration allows one to obtain the covariance between the two velocity components, which is the Reynolds shear stress uv.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhu to incorporate the teaching of (a) the nanowires being positioned such that the sensor is configured to measure vector components of the local air velocity in at least two dimensions comprises the nanowires being positioned such that the sensor is configured to measure vector components of the air velocity in two dimensions b) the method further comprises (i) calculating two vector components of the local air velocity relative to the flying machine in two respective dimensions that define a plane that is parallel to the ground of in order for compact packaging of multiple sensing elements and allows construction of sensors that can measure different quantities simultaneously and effectively in the same location (see at least Arwatz, page. 11).
Hassan teaches
(see at least Hassan, col. 5 lines 26-43: The Velocities are shown as a function of RMS voltage (or equivalently diaphragm displacement) for a frequency of 60 Hz. The measured velocities were obtained using a 0.12 inch diameter pitot tube (United Sensor model PAC-12-KL) in quiescent flow. Differential pressures were measured using a pressure transducer (model DSA 3018/16-PX-1PSID) with accuracy including linearity, hysteresis, and repeatability of +/-1 psid. Scanning of the pressure Signal was performed at a rate of 200 samples/second, i.e., higher than the maximum frequency of 100 HZ for the oscillating air jet. The jet mean Velocity was then computed using an expression of the Bernoulli equation. At the maximum measured peak velocity of 220 ft/s, the error in the calculated Velocity (corresponding to the Sum of the maximum allowable errors in both the static and total pressure values) was equal to +/-1 ft/s.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhu to incorporate the teaching by measuring a change in local barometric pressure at a sampling rate of 10-2000 Hz using a pressure sensor on the flying machine of Hassan in order for improved constructions and control schemes for such Surfaces that provide aerodynamic control and significant reduction of the negative effects of non-uniform flow (see at least Hassan, col. 1 lines 36-41).

As per claim 35 Zhu does not explicitly discloses
wherein the at least one sensor is disposed on an outer surface of the flying machine.
Legrand teaches
(see at least Legrand, Fig. 5: (z-axis anemometer: 550-3) col. 18 lines 30-47: For example, the ultrasonic anemometers 550-1, 550-2 may be used to independently determine redundant measures of the relative velocity Vx of the wind in the forward or aft directions with respect to the longitudinal axis (or x-axis) of the aerial vehicle 510. Likewise, the ultrasonic anemometers 550-3, 550-4 may be used to independently determine redundant measures of the relative velocity Vz of the wind in the vertical direction with respect to the vertical axis (or z-axis) of the aerial vehicle 510. Finally, the ultrasonic anemometers 550-5, 550-6 may be used to independently determine redundant measures of the relative velocity Vy of the wind with respect to the lateral horizontal axis (or y-axis) of the aerial vehicle 510, e.g., port-to-starboard or starboard-to-port.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhu to incorporate the teaching of wherein the at least one sensor is disposed on an outer surface of the flying machine of Legrand in order to detect velocities of air and/or wind when aerial is operating in a hovering flight mode (see at least Legrand, col. 2 lines 16-18).

As per claim 39 Zhu discloses
wherein:
the control circuitry is configured to operate two of the sensors to measure vector components of the true airspeed vector in two dimensions (see at least Zhu, para. [0114]: The three-dimensional local wind inertial velocity V0 =[u0 V0 w0 ], the vehicle velocity V=[u v w]r and the relative air velocity V,=[u, v, w,] can be expressed in the body frame as This wind vectors relationship is called the wind triangle as depicted in FIGS. 2A-2B.), the apparatus further comprising:
at least one computer processor configured to, based on the measured vector components of the true airspeed vector of the flying machine, calculate vector components of the true airspeed vector of the flying machine in two respective dimensions that define a plane that is parallel to the ground (see at least Zhu, para. [0105-0106]: body-fixed frame of reference F B is defined with the x-axis pointing forward along and parallel to the fuselage of the aircraft, and the y -axis at 90° along the right (starboard) wing such that the x-z plane is the plane of symmetry of the aircraft. The z-axis points downward to form a right-handed triad. It is assumed that the thrust vector T runs along the x-axis and through the center-of-gravity ( cg). A proportional thrust law given by T com =0, T max is used for simplicity of exposition, where [0,1] denotes the engine throttle setting and is used as a control effector by the guidance control allocation. [0106] The wind frame of reference F w is defined with the x-axis along the total velocity vector V, and the y-axis at 90° along the right (starboard) side of the aircraft aligned with the body frame y-axis. The z-axis remains at all times in the aircraft plane of symmetry, and completes a right-handed coordinate system. para. [0114]: The three-dimensional local wind inertial velocity V0 =[u0 V0 w0 ], the vehicle velocity V=[u v w]r and the relative air velocity V,=[u, v, w,] can be expressed in the body frame as This wind vectors relationship is called the wind triangle as depicted in FIGS. 2A-2B.); and
calculate a vector component of the true airspeed vector of the flying machine in a third dimension that is perpendicular to the plane that is parallel to the ground (see at least Zhu, para. [0105-0106]: body-fixed frame of reference F B is defined with the x-axis pointing forward along and parallel to the fuselage of the aircraft, and the y -axis at 90° along the right (starboard) wing such that the x-z plane is the plane of symmetry of the aircraft. The z-axis points downward to form a right-handed triad. It is assumed that the thrust vector T runs along the x-axis and through the center-of-gravity ( cg). A proportional thrust law given by T com =0 T max is used for simplicity of exposition, where [0,1] denotes the engine throttle setting and is used as a control effector by the guidance control allocation. [0106] The wind frame of reference F w is defined with the x-axis along the total velocity vector V, and the y-axis at 90° along the right (starboard) side of the aircraft aligned with the body frame y-axis. The z-axis remains at all times in the aircraft plane of symmetry, and completes a right-handed coordinate system. para. [0114]: The three-dimensional local wind inertial velocity V0 =[u0 V0 w0 ], the vehicle velocity V=[u v w]r and the relative air velocity V,=[u, v, w,] can be expressed in the body frame as This wind vectors relationship is called the wind triangle as depicted in FIGS. 2A-2B.).
Zhu does not explicitly disclose
wherein:
operate two of the nanowires to measure airspeed in two dimensions, the apparatus further comprising:
a pressure sensor disposed on the outer surface of the flying machine configured to measure a change in local barometric pressure at a sampling rate of 10-2000 Hz, based on the measured change in barometric pressure.
Arwatz teaches
wherein:
operate two of the nanowires to measure airspeed in two dimensions (see at least Arwatz, page. 4: For example, when studying wall-bounded flows, the wall-normal component of the fluctuating velocity, v, is of great significance and an important component in the governing equations. To measure the streamwise and wall-normal components, crossed hot-wire (or cross-wire) probes are commonly used. Cross-wires consist of two hot wires arranged in an “X” configuration. When placed in flow, each wire will register a combination of signals from both _u and _v, the instantaneous velocities. Properly calibrated, each flow velocity component can be identified and reconstructed to obtain the magnitude and the direction of the instantaneous velocity in the plane of the wires. Furthermore, the cross-wire configuration allows one to obtain the covariance between the two velocity components, which is the Reynolds shear stress uv.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhu to incorporate the teaching of operate two of the nanowires to measure airspeed in two dimensions of in order for compact packaging of multiple sensing elements and allows construction of sensors that can measure different quantities simultaneously and effectively in the same location (see at least Arwatz, page. 11).
Hassan teaches
a pressure sensor disposed on the outer surface of the flying machine configured to measure a change in local barometric pressure at a sampling rate of 10-2000 Hz, based on the measured change in barometric pressure (see at least Hassan, col. 5 lines 26-43: The Velocities are shown as a function of RMS voltage (or equivalently diaphragm displacement) for a frequency of 60 Hz. The measured velocities were obtained using a 0.12 inch diameter pitot tube (United Sensor model PAC-12-KL) in quiescent flow. Differential pressures were measured using a pressure transducer (model DSA 3018/16-PX-1PSID) with accuracy including linearity, hysteresis, and repeatability of +/-1 psid. Scanning of the pressure Signal was performed at a rate of 200 samples/second, i.e., higher than the maximum frequency of 100 HZ for the oscillating air jet. The jet mean Velocity was then computed using an expression of the Bernoulli equation. At the maximum measured peak velocity of 220 ft/s, the error in the calculated Velocity (corresponding to the Sum of the maximum allowable errors in both the static and total pressure values) was equal to +/-1 ft/s.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhu to incorporate the teaching of a pressure sensor disposed on the outer surface of the flying machine configured to measure a change in local barometric pressure at a sampling rate of 10-2000 Hz, based on the measured change in barometric pressure of Hassan in order for improved constructions and control schemes for such surfaces that provide aerodynamic control and significant reduction of the negative effects of non-uniform flow (see at least Hassan, col. 1 lines 36-41).

Claims 20 & 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu, in view of Arwatz, further in view of US 10101443B1 (“Legrand”).
As per claim 20 Zhu discloses
(a) the sensor is configured to measure vector components of the local air velocity relative to the flying machine in at least two dimensions such that the sensor is configured to measure vector components of the local air velocity relative to the flying machine in two dimensions (see at least Zhu, para. [0114]: The three-dimensional local wind inertial velocity V0 =[u0 V0 w0 ], the vehicle velocity V=[u v w]r and the relative air velocity V,=[u, v, w,] can be expressed in the body frame as This wind vectors relationship is called the wind triangle as depicted in FIGS. 2A-2B.), and
(b) the method further comprises:
(see at least Zhu, para. [0105-0106]: body-fixed frame of reference F B is defined with the x-axis pointing forward along and parallel to the fuselage of the aircraft, and the y -axis at 90° along the right (starboard) wing such that the x-z plane is the plane of symmetry of the aircraft. The z-axis points downward to form a right-handed triad. It is assumed that the thrust vector T runs along the x-axis and through the center-of-gravity ( cg). A proportional thrust law given by T com =0, T max is used for simplicity of exposition, where [0,1] denotes the engine throttle setting and is used as a control effector by the guidance control allocation. [0106] The wind frame of reference F w is defined with the x-axis along the total velocity vector V, and the y-axis at 90° along the right (starboard) side of the aircraft aligned with the body frame y-axis. The z-axis remains at all times in the aircraft plane of symmetry, and completes a right-handed coordinate system. para. [0114]: The three-dimensional local wind inertial velocity V0 =[u0 V0 w0 ], the vehicle velocity V=[u v w]r and the relative air velocity V,=[u, v, w,] can be expressed in the body frame as This wind vectors relationship is called the wind triangle as depicted in FIGS. 2A-2B.); and
(ii) measuring a component of the local air velocity relative to the flying machine in a third dimension that is perpendicular to the plane that is parallel to the ground (see at least Zhu, para. [0105-0106]: body-fixed frame of reference F B is defined with the x-axis pointing forward along and parallel to the fuselage of the aircraft, and the y -axis at 90° along the right (starboard) wing such that the x-z plane is the plane of symmetry of the aircraft. The z-axis points downward to form a right-handed triad. It is assumed that the thrust vector T runs along the x-axis and through the center-of-gravity ( cg). A proportional thrust law given by T com =0, T max is used for simplicity of exposition, where [0,1] denotes the engine throttle setting and is used as a control effector by the guidance control allocation. [0106] The wind frame of reference F w is defined with the x-axis along the total velocity vector V, and the y-axis at 90° along the right (starboard) side of the aircraft aligned with the body frame y-axis. The z-axis remains at all times in the aircraft plane of symmetry, and completes a right-handed coordinate system. & para. [0114]: The three-dimensional local wind inertial velocity V0 =[u0 V0 w0 ], the vehicle velocity V=[u v w]r and the relative air velocity V,=[u, v, w,] can be expressed in the body frame as This wind vectors relationship is called the wind triangle as depicted in FIGS. 2A-2B.).
Zhu does not explicitly disclose
(a) the nanowires being positioned such that the sensor is configured to measure vector components of the local air velocity in at least two dimensions comprises the nanowires being positioned such that the sensor is configured to measure vector components of the local air velocity , and
(b) the method further comprises:
(i) calculating two vector components of the local air velocity relative to the flying machine in two respective dimensions that define a plane that is parallel to the ground; and
by using a third nanowire positioned such that an angle between the third nanowire and the plane that is parallel to the ground is 30-90 degrees.
Arwatz teaches
(a) the nanowires being positioned such that the sensor is configured to measure vector components of the local air velocity relative to the flying machine in at least two dimensions comprises the nanowires being positioned such that the sensor is configured to measure vector (see at least Arwatz, page. 4: For example, when studying wall-bounded flows, the wall-normal component of the fluctuating velocity, v, is of great significance and an important component in the governing equations. To measure the streamwise and wall-normal components, crossed hot-wire (or cross-wire) probes are commonly used. Cross-wires consist of two hot wires arranged in an “X” configuration. When placed in flow, each wire will register a combination of signals from both _u and _v, the instantaneous velocities. Properly calibrated, each flow velocity component can be identified and reconstructed to obtain the magnitude and the direction of the instantaneous velocity in the plane of the wires. Furthermore, the cross-wire configuration allows one to obtain the covariance between the two velocity components, which is the Reynolds shear stress uv.), and
(b) the method further comprises:
(i) calculating two vector components of the local air velocity relative to the flying machine in two respective dimensions that define a plane that is parallel to the ground (see at least Arwatz, page. 4: For example, when studying wall-bounded flows, the wall-normal component of the fluctuating velocity, v, is of great significance and an important component in the governing equations. To measure the streamwise and wall-normal components, crossed hot-wire (or cross-wire) probes are commonly used. Cross-wires consist of two hot wires arranged in an “X” configuration. When placed in flow, each wire will register a combination of signals from both _u and _v, the instantaneous velocities. Properly calibrated, each flow velocity component can be identified and reconstructed to obtain the magnitude and the direction of the instantaneous velocity in the plane of the wires. Furthermore, the cross-wire configuration allows one to obtain the covariance between the two velocity components, which is the Reynolds shear stress uv.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhu to incorporate the teaching of (a) the nanowires being positioned such that the sensor is configured to measure vector components of the local air velocity in at least two dimensions comprises the nanowires being positioned such that the sensor is configured to measure vector components of the air velocity in two dimensions b) the method further comprises (i) calculating two vector components of the local air velocity relative to the flying machine in two respective dimensions that define a plane that is parallel to the ground of in order for compact packaging of multiple sensing elements and allows construction of sensors that can measure different quantities simultaneously and effectively in the same location (see at least Arwatz, page. 11).
Legrand teaches
(ii) measuring a component of the local air velocity relative to the flying machine in a third dimension that is perpendicular to the plane that is parallel to the ground by using a third nanowire positioned such that an angle between the third nanowire and the plane that is parallel to the ground is 30-90 degrees (see at least Legrand, Fig. 5: (z-axis anemometer: 550-3) col. 18 lines 30-47: For example, the ultrasonic anemometers 550-1, 550-2 may be used to independently determine redundant measures of the relative velocity Vx of the wind in the forward or aft directions with respect to the longitudinal axis (or x-axis) of the aerial vehicle 510. Likewise, the ultrasonic anemometers 550-3, 550-4 may be used to independently determine redundant measures of the relative velocity Vz of the wind in the vertical direction with respect to the vertical axis (or z-axis) of the aerial vehicle 510. Finally, the ultrasonic anemometers 550-5, 550-6 may be used to independently determine redundant measures of the relative velocity Vy of the wind with respect to the lateral horizontal axis (or y-axis) of the aerial vehicle 510, e.g., port-to-starboard or starboard-to-port.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhu to incorporate the teaching of measuring a component of the local air velocity relative to the flying machine in a third dimension that is perpendicular to the plane that is parallel to the ground by using a third nanowire positioned such that an angle between the third nanowire and the plane that is parallel to the ground is 30-90 degrees of Legrand in order to detect velocities of air and/or wind when aerial are operating in a hovering flight mode (see at least Legrand, col. 2 lines 16-18).

As per claim 41 Zhu discloses
wherein:
measure vector components of the true airspeed vector in two dimensions, (see at least Zhu, para. [0114]: The three-dimensional local wind inertial velocity V0 =[u0 V0 w0 ], the vehicle velocity V=[u v w]r and the relative air velocity V,=[u, v, w,] can be expressed in the body frame as This wind vectors relationship is called the wind triangle as depicted in FIGS. 2A-2B.), the apparatus further comprising:
the apparatus further comprises at least one computer processor configured to, based on the measured vector components of the true airspeed vector of the flying machine, calculate vector components of the true airspeed vector of the flying machine in two respective dimensions that define a plane that is parallel to the ground (see at least Zhu, para. [0105-0106]: body-fixed frame of reference F B is defined with the x-axis pointing forward along and parallel to the fuselage of the aircraft, and the y -axis at 90° along the right (starboard) wing such that the x-z plane is the plane of symmetry of the aircraft. The z-axis points downward to form a right-handed triad. It is assumed that the thrust vector T runs along the x-axis and through the center-of-gravity ( cg). A proportional thrust law given by T com =0, T max is used for simplicity of exposition, where [0,1] denotes the engine throttle setting and is used as a control effector by the guidance control allocation. [0106] The wind frame of reference F w is defined with the x-axis along the total velocity vector V, and the y-axis at 90° along the right (starboard) side of the aircraft aligned with the body frame y-axis. The z-axis remains at all times in the aircraft plane of symmetry, and completes a right-handed coordinate system. para. [0114]: The three-dimensional local wind inertial velocity V0 =[u0 V0 w0 ], the vehicle velocity V=[u v w]r and the relative air velocity V,=[u, v, w,] can be expressed in the body frame as This wind vectors relationship is called the wind triangle as depicted in FIGS. 2A-2B.); and
calculate a vector component of the true airspeed vector of the flying machine in a third dimension that is perpendicular to the plane that is parallel to the ground (see at least Zhu, para. [0105-0106]: body-fixed frame of reference F B is defined with the x-axis pointing forward along and parallel to the fuselage of the aircraft, and the y -axis at 90° along the right (starboard) wing such that the x-z plane is the plane of symmetry of the aircraft. The z-axis points downward to form a right-handed triad. It is assumed that the thrust vector T runs along the x-axis and through the center-of-gravity ( cg). A proportional thrust law given by T com =0, T max is used for simplicity of exposition, where [0,1] denotes the engine throttle setting and is used as a control effector by the guidance control allocation. [0106] The wind frame of reference F w is defined with the x-axis along the total velocity vector V, and the y-axis at 90° along the right (starboard) side of the aircraft aligned with the body frame y-axis. The z-axis remains at all times in the aircraft plane of symmetry, and completes a right-handed coordinate system. para. [0114]: The three-dimensional local wind inertial velocity V0 =[u0 V0 w0 ], the vehicle velocity V=[u v w]r and the relative air velocity V,=[u, v, w,] can be expressed in the body frame as This wind vectors relationship is called the wind triangle as depicted in FIGS. 2A-2B.).
Zhu does not explicitly disclose
the control circuitry is configured to operate a first one of the nanowires and a second one of the nanowires to measure vector components of the true airspeed vector in two dimensions, and
the control circuitry is configured to operate a third nanowire to measure a vector component of the true airspeed vector in a third dimension that is perpendicular to the plane that is parallel to the ground, the third nanowire being positioned such that an angle between the third nanowire and the plane that is perpendicular to the ground is 30-90 degrees.
Arwatz teaches
the control circuitry is configured to operate a first one of the nanowires and a second one of the nanowires to measure vector components of the true airspeed vector in two dimensions (see at least Arwatz, page. 4: For example, when studying wall-bounded flows, the wall-normal component of the fluctuating velocity, v, is of great significance and an important component in the governing equations. To measure the streamwise and wall-normal components, crossed hot-wire (or cross-wire) probes are commonly used. Cross-wires consist of two hot wires arranged in an “X” configuration. When placed in flow, each wire will register a combination of signals from both _u and _v, the instantaneous velocities. Properly calibrated, each flow velocity component can be identified and reconstructed to obtain the magnitude and the direction of the instantaneous velocity in the plane of the wires. Furthermore, the cross-wire configuration allows one to obtain the covariance between the two velocity components, which is the Reynolds shear stress uv.),
a nanowire (see at least Arwatz, page. 4: To measure the streamwise and wall-normal components, crossed hot-wire (or cross-wire) probes are commonly used. Cross-wires consist of two hot wires arranged in an “X” configuration. When placed in flow, each wire will register a combination of signals from both _u and _v, the instantaneous velocities.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhu to incorporate the teaching of the control circuitry is configured to operate a first one of the nanowires and a second one of the nanowires to measure vector components of the true airspeed vector in two dimensions of in order for compact packaging of multiple sensing elements and allows construction of sensors that can measure different quantities simultaneously and effectively in the same location (see at least Arwatz, page. 11).
Legrand teaches
the control circuitry is configured to operate a third anemometer to measure a vector component of the true airspeed vector in a third dimension that is perpendicular to the plane that is parallel to the ground, the third nanowire being positioned such that an angle between the third nanowire and the plane that is perpendicular to the ground is 30-90 degrees (see at least Legrand, Fig. 5: (z-axis anemometer: 550-3) col. 18 lines 30-47: For example, the ultrasonic anemometers 550-1, 550-2 may be used to independently determine redundant measures of the relative velocity Vx of the wind in the forward or aft directions with respect to the longitudinal axis (or x-axis) of the aerial vehicle 510. Likewise, the ultrasonic anemometers 550-3, 550-4 may be used to independently determine redundant measures of the relative velocity Vz of the wind in the vertical direction with respect to the vertical axis (or z-axis) of the aerial vehicle 510. Finally, the ultrasonic anemometers 550-5, 550-6 may be used to independently determine redundant measures of the relative velocity Vy of the wind with respect to the lateral horizontal axis (or y-axis) of the aerial vehicle 510, e.g., port-to-starboard or starboard-to-port.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhu to incorporate the teaching of the control circuitry is configured to operate a third anemometer to measure a vector component of the true airspeed vector in a third dimension that is perpendicular to the plane that is parallel to the ground, the third nanowire being positioned such that an angle between the third nanowire and the plane that is perpendicular to the ground is 30-90 degrees of Legrand in order to detect velocities of air and/or wind when aerial are operating in a hovering flight mode (see at least Legrand, col. 2 lines 16-18).

Claims 25-26, & 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu, in view of Arwatz, further in view of US 2012/0216631A1 (“Huhnd”).
As per claim 25 Zhu discloses
A method for measuring a true airspeed vector of a flying machine, the method comprising:
measuring the true airspeed vector of a flying machine comprising at least one rotating airfoil while the machine is in flight by (see at least Zhu, para. [0122]: The adaptation laws are designed based on V0 sen=Vsen-Vsen, where the onboard ground speed sensor and airspeed sensor will be required to estimate the wind velocity. Then the time-varying bandwidth adaptation laws can be described on each wind case as in Table 4.):
(see at least Zhu, para. [0122]: The adaptation laws are designed based on V0 sen=Vsen-Vsen, where the onboard ground speed sensor and airspeed sensor will be required to estimate the wind velocity. Then the time-varying bandwidth adaptation laws can be described on each wind case as in Table 4.).
Zhu does not explicitly disclose
operating one or more nanowires on the flying machine to measure a local air velocity relative to the flying machine at a measurement frequency that is at least two times greater than a rotation frequency of the rotating airfoil; and
filtering out the rotation frequency from a signal received from the nanowires.
Arwatz teaches
operating one or more nanowires to measure a local air velocity (see at least Arwatz, page. 4: For example, when studying wall-bounded flows, the wall-normal component of the fluctuating velocity, v, is of great significance and an important component in the governing equations. To measure the streamwise and wall-normal components, crossed hot-wire (or cross-wire) probes are commonly used. Cross-wires consist of two hot wires arranged in an “X” configuration. When placed in flow, each wire will register a combination of signals from both _u and _v, the instantaneous velocities. Properly calibrated, each flow velocity component can be identified and reconstructed to obtain the magnitude and the direction of the instantaneous velocity in the plane of the wires. Furthermore, the cross-wire configuration allows one to obtain the covariance between the two velocity components, which is the Reynolds shear stress uv.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhu to incorporate the teaching of the operating 
Huhnd teaches
operating one or more sensor to measure a rotation at a measurement frequency that is at least two times greater than a rotation frequency of the rotating airfoil (see at least Huhnd, para. [0024]: In another embodiment, the rotating body or a body connected to it and rotating along with it comprises at least three second position marks. According to the Nyquist-Shannon sampling theorem, it is customary for a continuous, bandlimited signal to be sampled which has a frequency that is more than twice the maximum frequency. This means, conversely, that more than two samplings should be carried out for each rotation. A higher sampling rate than twice the frequency of rotation should therefore be used so as to be able to precisely detect interferences with higher frequencies. Accordingly, it is recommended that three or more samplings are carried out for each rotation so that a total of three sampling steps can be initiated by three second position marks.); and
filtering out the rotation frequency from a signal received from the evaluation unit (see at least Huhnd, para. [0026-0027]:  In an embodiment, the evaluation unit is adapted for carrying out an evaluation based on a Fourier analysis in order to filter out signals that have higher frequencies than the frequency of rotation. Fy, F2, My, M2: calculated forces, filtered according to frequency of rotation, in the stationary coordinate system.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhu to incorporate the teaching of the operating one or more sensor to measure a rotation at a measurement frequency that is at least two times 

As per claim 26 Zhu discloses
wherein operating one or more sensor on the flying machine comprises operating the one or more sensors to measure the local air velocity relative to the flying machine (see at least Zhu, para. [0122]: The adaptation laws are designed based on V0 sen=Vsen-Vsen, where the onboard ground speed sensor and airspeed sensor will be required to estimate the wind velocity. Then the time-varying bandwidth adaptation laws can be described on each wind case as in Table 4.).
Zhu does not explicitly disclose
wherein measuring the local air velocity at the location of the sensor comprises to measure the local air velocity at a measurement frequency of 50 Hz-500 kHz.
Arwatz teaches
wherein operating one or more nanowires comprises operating the one or more nanowires to measure the local air velocity at a measurement frequency of 50 Hz-500 kHz (see at least Arwatz, 3 CTA circuitry development for probe operation-page. 11: Figure 15 displays a typical square-wave response of an NSTAP and q-NSTAP. Note here that for the NSTAP the DC component of the square wave is removed with a high-pass filter, and for the q-NSTAP, it is not (due to the anemometer going through some modifications during testing). As the bridge experiences a step in the voltage, the wire quickly adapts to the new configuration. The resulting frequency responses of the wires are 100 and 450 kHz for the NSTAP and q-NSTAP, respectively. These numbers are by no means universal, as it depends on the wire size, temperature, and flow conditions. However, they do indicate that the PUCTA circuit is capable of stabilizing the wire operation at extremely high frequencies.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhu to incorporate the teaching of wherein measuring the local air velocity at the location of the sensor comprises to measure the local air velocity at a measurement frequency of 50 Hz-500 kHz of in order for compact packaging of multiple sensing elements and allows construction of sensors that can measure different quantities simultaneously and effectively in the same location (see at least Arwatz, page. 11).

As per claim 28 Zhu discloses
wherein operating one or more sensor on the flying machine to measure the local air velocity relative to the flying machine comprises operating one or more sensors on the flying machine to measure vector components of the local air velocity relative to the flying machine in at least two dimensions (see at least Zhu, para. [0105-0106]: body-fixed frame of reference F B is defined with the x-axis pointing forward along and parallel to the fuselage of the aircraft, and the y -axis at 90° along the right (starboard) wing such that the x-z plane is the plane of symmetry of the aircraft. The z-axis points downward to form a right-handed triad. It is assumed that the thrust vector T runs along the x-axis and through the center-of-gravity ( cg). A proportional thrust law given by T com =0, T max is used for simplicity of exposition, where [0,1] denotes the engine throttle setting and is used as a control effector by the guidance control allocation. [0106] The wind frame of reference F w is defined with the x-axis along the total velocity vector V, and the y-axis at 90° along the right (starboard) side of the aircraft aligned with the body frame y-axis. The z-axis remains at all times in the aircraft plane of symmetry, and completes a right-handed coordinate system. para. [0114]: The three-dimensional local wind inertial velocity V0 =[u0 V0 w0 ], the vehicle velocity V=[u v w]r and the relative air velocity V,=[u, v, w,] can be expressed in the body frame as This wind vectors relationship is called the wind triangle as depicted in FIGS. 2A-2B.).
Zhu does not explicitly disclose
wherein operating one or more nanowires to measure the local air velocity comprises operating one or more nanowires to measure vector components of the local air velocity in at least two dimensions, the nanowires being positioned such that an angle between at least one nanowire and at least one other nanowire is 30-90 degrees.
Arwatz teaches
wherein operating one or more nanowires to measure the local air velocity comprises operating one or more nanowires to measure vector components of the local air velocity in at least two dimensions, the nanowires being positioned such that an angle between at least one nanowire and at least one other nanowire is 30-90 degrees (see at least Arwatz, page. 4: For example, when studying wall-bounded flows, the wall-normal component of the fluctuating velocity, v, is of great significance and an important component in the governing equations. To measure the streamwise and wall-normal components, crossed hot-wire (or cross-wire) probes are commonly used. Cross-wires consist of two hot wires arranged in an “X” configuration. When placed in flow, each wire will register a combination of signals from both _u and _v, the instantaneous velocities. Properly calibrated, each flow velocity component can be identified and reconstructed to obtain the magnitude and the direction of the instantaneous velocity in the plane of the wires. Furthermore, the cross-wire configuration allows one to obtain the covariance between the two velocity components, which is the Reynolds shear stress uv. Based on the newly designed NSTAP with a single inclined sensing element (Vallikivi et al. 2012), a MEMS cross-wire has been fabricated. The x-NSTAP is composed of two modified NSTAP probes with an inclined sensing wire of 60 μm × 2 μm × 100 nm at 45° angle, shown in Fig. 4a, b. The two probes form a cross with two sensing wires perpendicular to each other.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhu to incorporate the teaching of wherein operating one or more nanowires to measure the local air velocity comprises operating one or more nanowires to measure vector components of the local air velocity in at least two dimensions, the nanowires being positioned such that an angle between at least one nanowire and at least one other nanowire is 30-90 degrees of in order for compact packaging of multiple sensing elements and allows construction of sensors that can measure different quantities simultaneously and effectively in the same location (see at least Arwatz, page. 11).

As per claim 29 Zhu does not explicitly disclose
wherein the nanowires are positioned such that at least one nanowire and at least one other nanowire are perpendicular to each other.
Arwatz teaches
wherein the nanowires are positioned such that at least one nanowire and at least one other nanowire are perpendicular to each other (see at least Arwatz, page. 4: For example, when studying wall-bounded flows, the wall-normal component of the fluctuating velocity, v, is of great significance and an important component in the governing equations. To measure the streamwise and wall-normal components, crossed hot-wire (or cross-wire) probes are commonly used. Cross-wires consist of two hot wires arranged in an “X” configuration. When placed in flow, each wire will register a combination of signals from both _u and _v, the instantaneous velocities. Properly calibrated, each flow velocity component can be identified and reconstructed to obtain the magnitude and the direction of the instantaneous velocity in the plane of the wires. Furthermore, the cross-wire configuration allows one to obtain the covariance between the two velocity components, which is the Reynolds shear stress uv. Based on the newly designed NSTAP with a single inclined sensing element (Vallikivi et al. 2012), a MEMS cross-wire has been fabricated. The x-NSTAP is composed of two modified NSTAP probes with an inclined sensing wire of 60 μm × 2 μm × 100 nm at 45° angle, shown in Fig. 4a, b. The two probes form a cross with two sensing wires perpendicular to each other.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhu to incorporate the teaching of wherein the nanowires are positioned such that at least one nanowire and at least one other nanowire are perpendicular to each other of in order for compact packaging of multiple sensing elements and allows construction of sensors that can measure different quantities simultaneously and effectively in the same location (see at least Arwatz, page. 11).

Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu, in view of Arwatz, in view of Huhnd, further in view of Hassan.
As per claim 30 Zhu discloses
(see at least Zhu, para. [0114]: The three-dimensional local wind inertial velocity V0 =[u0 V0 w0 ], the vehicle velocity V=[u v w]r and the relative air velocity V,=[u, v, w,] can be expressed in the body frame as This wind vectors relationship is called the wind triangle as depicted in FIGS. 2A-2B.), 
(i) operating the one or more sensors to measure vector components of the local air velocity relative to the flying machine in two dimensions (see at least Zhu, para. [0105-0106]: body-fixed frame of reference F B is defined with the x-axis pointing forward along and parallel to the fuselage of the aircraft, and the y -axis at 90° along the right (starboard) wing such that the x-z plane is the plane of symmetry of the aircraft. The z-axis points downward to form a right-handed triad. It is assumed that the thrust vector T runs along the x-axis and through the center-of-gravity ( cg). A proportional thrust law given by T com =0, T max is used for simplicity of exposition, where [0,1] denotes the engine throttle setting and is used as a control effector by the guidance control allocation. [0106] The wind frame of reference F w is defined with the x-axis along the total velocity vector V, and the y-axis at 90° along the right (starboard) side of the aircraft aligned with the body frame y-axis. The z-axis remains at all times in the aircraft plane of symmetry, and completes a right-handed coordinate system. para. [0114]: The three-dimensional local wind inertial velocity V0 =[u0 V0 w0 ], the vehicle velocity V=[u v w]r and the relative air velocity V,=[u, v, w,] can be expressed in the body frame as This wind vectors relationship is called the wind triangle as depicted in FIGS. 2A-2B.), and 
(ii) calculating vector components of the local air velocity relative to the flying machine in two respective dimensions that define a plane that is parallel to the ground (see at least Zhu, para. [0105-0106]: body-fixed frame of reference F B is defined with the x-axis pointing forward along and parallel to the fuselage of the aircraft, and the y -axis at 90° along the right (starboard) wing such that the x-z plane is the plane of symmetry of the aircraft. The z-axis points downward to form a right-handed triad. It is assumed that the thrust vector T runs along the x-axis and through the center-of-gravity ( cg). A proportional thrust law given by T com =0, T max is used for simplicity of exposition, where [0,1] denotes the engine throttle setting and is used as a control effector by the guidance control allocation. [0106] The wind frame of reference F w is defined with the x-axis along the total velocity vector V, and the y-axis at 90° along the right (starboard) side of the aircraft aligned with the body frame y-axis. The z-axis remains at all times in the aircraft plane of symmetry, and completes a right-handed coordinate system. para. [0114]: The three-dimensional local wind inertial velocity V0 =[u0 V0 w0 ], the vehicle velocity V=[u v w]r and the relative air velocity V,=[u, v, w,] can be expressed in the body frame as This wind vectors relationship is called the wind triangle as depicted in FIGS. 2A-2B.), and
(b) the method further comprising measuring a vector component of the local air velocity relative to the flying machine in a third dimension that is perpendicular to the plane that is parallel to the ground (see at least Zhu, para. [0105-0106]: body-fixed frame of reference F B is defined with the x-axis pointing forward along and parallel to the fuselage of the aircraft, and the y -axis at 90° along the right (starboard) wing such that the x-z plane is the plane of symmetry of the aircraft. The z-axis points downward to form a right-handed triad. It is assumed that the thrust vector T runs along the x-axis and through the center-of-gravity ( cg). A proportional thrust law given by T com =0 T max is used for simplicity of exposition, where [0,1] denotes the engine throttle setting and is used as a control effector by the guidance control allocation. [0106] The wind frame of reference F w is defined with the x-axis along the total velocity vector V, and the y-axis at 90° along the right (starboard) side of the aircraft aligned with the body frame y-axis. The z-axis remains at all times in the aircraft plane of symmetry, and completes a right-handed coordinate system. para. [0114]: The three-dimensional local wind inertial velocity V0 =[u0 V0 w0 ], the vehicle velocity V=[u v w]r and the relative air velocity V,=[u, v, w,] can be expressed in the body frame as This wind vectors relationship is called the wind triangle as depicted in FIGS. 2A-2B.).
Zhu does not explicitly disclose
(a) wherein operating one or more nanowires to measure vector components of the local air velocity in at least two dimensions comprises (i) operating the one or more nanowires to measure vector components of the local air velocity in two dimensions, and (ii) calculating vector components of the local air velocity in two respective dimensions that define a plane that is parallel to the ground, and
by measuring a change in local barometric pressure at a sampling rate of 10-2000 Hz using a pressure sensor on the flying machine.
Zhu does not explicitly disclose
(a) wherein operating one or more nanowires to measure vector components of the local air velocity in at least two dimensions comprises (i) operating the one or more nanowires to measure vector components of the local air velocity in two dimensions (see at least Arwatz, page. 4: For example, when studying wall-bounded flows, the wall-normal component of the fluctuating velocity, v, is of great significance and an important component in the governing equations. To measure the streamwise and wall-normal components, crossed hot-wire (or cross-wire) probes are commonly used. Cross-wires consist of two hot wires arranged in an “X” configuration. When placed in flow, each wire will register a combination of signals from both _u and _v, the instantaneous velocities. Properly calibrated, each flow velocity component can be identified and reconstructed to obtain the magnitude and the direction of the instantaneous velocity in the plane of the wires. Furthermore, the cross-wire configuration allows one to obtain the covariance between the two velocity components, which is the Reynolds shear stress uv.), and 
(ii) calculating vector components of the local air velocity in two respective dimensions that define a plane that is parallel to the ground (see at least Arwatz, page. 4: For example, when studying wall-bounded flows, the wall-normal component of the fluctuating velocity, v, is of great significance and an important component in the governing equations. To measure the streamwise and wall-normal components, crossed hot-wire (or cross-wire) probes are commonly used. Cross-wires consist of two hot wires arranged in an “X” configuration. When placed in flow, each wire will register a combination of signals from both _u and _v, the instantaneous velocities. Properly calibrated, each flow velocity component can be identified and reconstructed to obtain the magnitude and the direction of the instantaneous velocity in the plane of the wires. Furthermore, the cross-wire configuration allows one to obtain the covariance between the two velocity components, which is the Reynolds shear stress uv.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhu to incorporate the teaching of (a) the nanowires being positioned such that the sensor is configured to measure vector components of the local air velocity in at least two dimensions comprises the nanowires being positioned such that the sensor is configured to measure vector components of the air velocity in two dimensions b) the method further comprises (i) calculating two vector components of the local air velocity relative to the flying machine in two respective dimensions that define a plane that is parallel to 
Hassan teaches
by measuring a change in local barometric pressure at a sampling rate of 10-2000 Hz using a pressure sensor on the flying machine (see at least Hassan, col. 5 lines 26-43: The Velocities are shown as a function of RMS voltage (or equivalently diaphragm displacement) for a frequency of 60 Hz. The measured velocities were obtained using a 0.12 inch diameter pitot tube (United Sensor model PAC-12-KL) in quiescent flow. Differential pressures were measured using a pressure transducer (model DSA 3018/16-PX-1PSID) with accuracy including linearity, hysteresis, and repeatability of +/-1 psid. Scanning of the pressure Signal was performed at a rate of 200 samples/second, i.e., higher than the maximum frequency of 100 HZ for the oscillating air jet. The jet mean Velocity was then computed using an expression of the Bernoulli equation. At the maximum measured peak velocity of 220 ft/s, the error in the calculated Velocity (corresponding to the Sum of the maximum allowable errors in both the static and total pressure values) was equal to +/-1 ft/s.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhu to incorporate the teaching of by measuring a change in local barometric pressure at a sampling rate of 10-2000 Hz using a pressure sensor on the flying machine of Hassan in order for improved constructions and control schemes for such Surfaces that provide aerodynamic control and significant reduction of the negative effects of non-uniform flow (see at least Hassan, col. 1 lines 36-41).

Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu, in view of Arwatz, in view of Huhnd, further in view of Legrand.
As per claim 32 Zhu discloses
(a) wherein operating one or more sensors on the flying machine to measure vector components of the local air velocity relative to the flying machine in at least two dimensions comprises (see at least Zhu, para. [0114]: The three-dimensional local wind inertial velocity V0 =[u0 V0 w0 ], the vehicle velocity V=[u v w]r and the relative air velocity V,=[u, v, w,] can be expressed in the body frame as This wind vectors relationship is called the wind triangle as depicted in FIGS. 2A-2B.), 
(i) operating the one or more sensors to measure vector components of the local air velocity relative to the flying machine in two dimensions (see at least Zhu, para. [0105-0106]: body-fixed frame of reference F B is defined with the x-axis pointing forward along and parallel to the fuselage of the aircraft, and the y -axis at 90° along the right (starboard) wing such that the x-z plane is the plane of symmetry of the aircraft. The z-axis points downward to form a right-handed triad. It is assumed that the thrust vector T runs along the x-axis and through the center-of-gravity ( cg). A proportional thrust law given by T com =0, T max is used for simplicity of exposition, where [0,1] denotes the engine throttle setting and is used as a control effector by the guidance control allocation. [0106] The wind frame of reference F w is defined with the x-axis along the total velocity vector V, and the y-axis at 90° along the right (starboard) side of the aircraft aligned with the body frame y-axis. The z-axis remains at all times in the aircraft plane of symmetry, and completes a right-handed coordinate system. para. [0114]: The three-dimensional local wind inertial velocity V0 =[u0 V0 w0 ], the vehicle velocity V=[u v w]r and the relative air velocity V,=[u, v, w,] can be expressed in the body frame as This wind vectors relationship is called the wind triangle as depicted in FIGS. 2A-2B.), and 
(ii) calculating vector components of the local air velocity relative to the flying machine in two respective dimensions that define a plane that is parallel to the ground (see at least Zhu, para. [0105-0106]: body-fixed frame of reference F B is defined with the x-axis pointing forward along and parallel to the fuselage of the aircraft, and the y -axis at 90° along the right (starboard) wing such that the x-z plane is the plane of symmetry of the aircraft. The z-axis points downward to form a right-handed triad. It is assumed that the thrust vector T runs along the x-axis and through the center-of-gravity ( cg). A proportional thrust law given by T com =0, T max is used for simplicity of exposition, where [0,1] denotes the engine throttle setting and is used as a control effector by the guidance control allocation. [0106] The wind frame of reference F w is defined with the x-axis along the total velocity vector V, and the y-axis at 90° along the right (starboard) side of the aircraft aligned with the body frame y-axis. The z-axis remains at all times in the aircraft plane of symmetry, and completes a right-handed coordinate system. para. [0114]: The three-dimensional local wind inertial velocity V0 =[u0 V0 w0 ], the vehicle velocity V=[u v w]r and the relative air velocity V,=[u, v, w,] can be expressed in the body frame as This wind vectors relationship is called the wind triangle as depicted in FIGS. 2A-2B.), and
(b) the method further comprising measuring a vector component of the local air velocity relative to the flying machine in a third dimension that is perpendicular to the plane that is parallel to the ground (see at least Zhu, para. [0105-0106]: body-fixed frame of reference F B is defined with the x-axis pointing forward along and parallel to the fuselage of the aircraft, and the y -axis at 90° along the right (starboard) wing such that the x-z plane is the plane of symmetry of the aircraft. The z-axis points downward to form a right-handed triad. It is assumed that the thrust vector T runs along the x-axis and through the center-of-gravity ( cg). A proportional thrust law given by T com =0, T max is used for simplicity of exposition, where [0,1] denotes the engine throttle setting and is used as a control effector by the guidance control allocation. [0106] The wind frame of reference F w is defined with the x-axis along the total velocity vector V, and the y-axis at 90° along the right (starboard) side of the aircraft aligned with the body frame y-axis. The z-axis remains at all times in the aircraft plane of symmetry, and completes a right-handed coordinate system. para. [0114]: The three-dimensional local wind inertial velocity V0 =[u0 V0 w0 ], the vehicle velocity V=[u v w]r and the relative air velocity V,=[u, v, w,] can be expressed in the body frame as This wind vectors relationship is called the wind triangle as depicted in FIGS. 2A-2B.).
Zhu does not explicitly disclose
(a) wherein operating one or more nanowires to measure vector components of the local air velocity in at least two dimensions comprises (i) operating the one or more nanowires to measure vector components of the local air velocity in two dimensions, and (ii) calculating vector components of the local air velocity in two respective dimensions that define a plane that is parallel to the ground, and
by using a third nanowire positioned such that an angle between the third nanowire and the plane that is parallel to the ground is 30-90 degrees.
Zhu does not explicitly disclose
(a) wherein operating one or more nanowires to measure vector components of the local air velocity in at least two dimensions comprises (i) operating the one or more nanowires to measure vector components of the local air velocity in two dimensions (see at least Arwatz, page. 4: For example, when studying wall-bounded flows, the wall-normal component of the fluctuating velocity, v, is of great significance and an important component in the governing equations. To measure the streamwise and wall-normal components, crossed hot-wire (or cross-wire) probes are commonly used. Cross-wires consist of two hot wires arranged in an “X” configuration. When placed in flow, each wire will register a combination of signals from both _u and _v, the instantaneous velocities. Properly calibrated, each flow velocity component can be identified and reconstructed to obtain the magnitude and the direction of the instantaneous velocity in the plane of the wires. Furthermore, the cross-wire configuration allows one to obtain the covariance between the two velocity components, which is the Reynolds shear stress uv.), and 
(ii) calculating vector components of the local air velocity in two respective dimensions that define a plane that is parallel to the ground (see at least Arwatz, page. 4: For example, when studying wall-bounded flows, the wall-normal component of the fluctuating velocity, v, is of great significance and an important component in the governing equations. To measure the streamwise and wall-normal components, crossed hot-wire (or cross-wire) probes are commonly used. Cross-wires consist of two hot wires arranged in an “X” configuration. When placed in flow, each wire will register a combination of signals from both _u and _v, the instantaneous velocities. Properly calibrated, each flow velocity component can be identified and reconstructed to obtain the magnitude and the direction of the instantaneous velocity in the plane of the wires. Furthermore, the cross-wire configuration allows one to obtain the covariance between the two velocity components, which is the Reynolds shear stress uv.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhu to incorporate the teaching of (a) the nanowires being positioned such that the sensor is configured to measure vector components of 
Legrand teaches
(ii) measuring a component of the local air velocity relative to the flying machine in a third dimension that is perpendicular to the plane that is parallel to the ground by using a third nanowire positioned such that an angle between the third nanowire and the plane that is parallel to the ground is 30-90 degrees (see at least Legrand, Fig. 5: (z-axis anemometer: 550-3) col. 18 lines 30-47: For example, the ultrasonic anemometers 550-1, 550-2 may be used to independently determine redundant measures of the relative velocity Vx of the wind in the forward or aft directions with respect to the longitudinal axis (or x-axis) of the aerial vehicle 510. Likewise, the ultrasonic anemometers 550-3, 550-4 may be used to independently determine redundant measures of the relative velocity Vz of the wind in the vertical direction with respect to the vertical axis (or z-axis) of the aerial vehicle 510. Finally, the ultrasonic anemometers 550-5, 550-6 may be used to independently determine redundant measures of the relative velocity Vy of the wind with respect to the lateral horizontal axis (or y-axis) of the aerial vehicle 510, e.g., port-to-starboard or starboard-to-port.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhu to incorporate the teaching of measuring a 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED ABDO ALGEHAIM whose telephone number is (571)272-3628. The examiner can normally be reached Monday-Friday 8-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/M.A.A./Examiner, Art Unit 3668                                    
/Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668